UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1526


LILLIE M. MIDDLEBROOKS,

                  Plaintiff - Appellant,

             v.

DONALD C. WINTER, Secretary, United States Department of
Navy,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    William Connelly, Magistrate Judge.
(8:05-cv-03209-WGC)


Submitted:    October 2, 2009                 Decided:   October 21, 2009


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lillie M. Middlebrooks, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lillie M. Middlebrooks appeals the magistrate judge’s ∗

orders       granting     counsel’s     motion    to     withdraw     and     granting

summary judgment in favor of Middlebrooks’ former employer in

this employment discrimination action.                    We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the   reasons     stated     by   the   district       court.       Middlebrooks    v.

Winter, No. 8:05-cv-03209-WGC (D. Md. Feb. 8, 2007; Mar. 19,

2008).        We dispense with oral argument because the facts and

legal       contentions    are    adequately     presented      in   the     materials

before      the   court    and    argument    would     not   aid    the    decisional

process.

                                                                              AFFIRMED




        ∗
        The parties consented to the jurisdiction                             of   the
magistrate judge. 28 U.S.C. § 636(c) (2006).



                                          2